DETAILED ACTION
Response to Amendment
1. 	The present application is being examined under the pre-AIA  first to invent provisions. 
2.  	This office action is responsive to the Applicant’s amendment filed on 4/20/2022. Claims 1-20 are pending and will be considered for examination.
3.  	In light of applicant’s amendments to the Drawings and Specification submitted on  4/20/2022, the objections to the Drawing are withdrawn.


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21 (2) of such treaty in the English language.
	
4.	Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(e) as being anticipated by Koga et al. (US 2004/0056837 A1).
	As in independent Claim 1, Koga teaches a system comprising (fig. 1, par. 135, a computer 1): 
 	at least one processor (fig. 4, par. 144, a CPU 64); 
 	a display device (fig. 4, par. 148, displays of a monitor 16 of the computer); 
 	memory coupled to said at least one processor, said memory storing a program of instructions configured to be executed by said at least one processor (at least par. 144, memory stores programs/instructions for execution by the CPU to perform operations), the program of instructions including: 
 	at least one instruction to generate a Graphical User Interface (GUI) including (see at least figs. 10-11, pars. 158-160, a GUI (e.g., a radio screen) can be presented in the display): 
at least one instruction to display a first display region including a first Station Selector object and a plurality of first sub-regions within the first display region (see at least figs. 10-11, pars. 158-160, the computer displays a radio station list in an area and a plurality of regions within the area); 
 	at least one instruction to receive, via the first Station Selector object, first user input identifying a first media station (see at least figs. 10-11, pars. 158-160, a user can select station); 
 	the at least one instruction to generate the GUI further including (see at least figs. 10-11, pars. 158-160): 
 	at least one instruction to automatically populate the plurality of first sub- regions with first information associated with first media presented via the first media station in response to receiving the first user input identifying the first media station (see at least figs. 10-11, pars. 158-160, with the selection of the station, information associated with a media presented on the selected station can be presented in a display screen); 
 	at least one instruction to receive, via the first Station Selector object, second user input identifying a second media station (see at least figs. 10-11, pars. 158-160, the user may select any other station from the list of stations); and 
 	the at least one instruction to generate the GUI further including: 
 	at least one instruction to automatically replace the first information with second information associated with second media presented via the second media station in response to receiving the second user input 25identifying the second media station (see at least figs. 10-11, pars. 158-160, with the newly selected station, information associated with a media presented on the selected station can be presented in the display screen).

 	Claims 8 and 15 are substantially similar to Claim 1 and rejected under the same rationale.


Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
5. 	Claims 2-3, 5-7, 9-10, 12-14, 16-17, and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koga et al. (US 2005/0166159 A1) in view of “Google Radio Automation Product Tour” (published on October 22, 2008, hereinafter GoogleRadioAutomation).
  	As in Claim 2, Koga teaches all the limitations of Claim 1. Koga does not teach that the program of instructions further includes: at least one instruction to display, in the first display region, a Mode Selector object; at least one instruction to display, in the first display region, playout controls; at least on one instruction to receive via the Mode Selector object, third user input specifying one of a plurality of different modes; and at least one instruction to automatically modify functions associated with the playout controls based on the third user input.  
 	 However, in the same field of the invention, GoogleRadioAutomation teaches that the program of instructions further includes: at least one instruction to display, in the first display region, a Mode Selector object (at least pages 5-6, on-air button, preview button, etc.); 
 	at least one instruction to display, in the first display region, playout controls (pages 2 and 5-6, a play button, a stop button, etc.); 
 	at least on one instruction to receive via the Mode Selector object, third user input specifying one of a plurality of different modes (at least pages 5-6, the user may select the buttons (e.g., on-air button, preview button, etc. )); and 
 	at least one instruction to automatically modify functions associated with the playout controls based on the third user input (pages 2 and 5-6, the user may select the buttons (e.g., a play button, a stop button, etc.)).  
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the selecting of the station from the displayed station list and presenting of the media associated with the station taught by Koga with the displaying of the tools for controlling the media taught by GoogleRadioAutomation to display the tools for controlling the media when the user interface displays the station list with information of the media. The motivation or suggestion would be to provide media control tools for a user to easily control the media with the station.

 	As in Claim 3, Koga teaches all the limitations of Claim 1. Koga does not teach that the at least one instruction to generate the GUI further includes: 10at least one instruction to display a second display region including a second Station Selector object and a plurality of second sub-regions within the second display region; at least one instruction to receive, via the second Station Selector object, third user input identifying a third media station; and 15wherein the at least one instruction to generate the GUI further includes: at least one instruction to automatically populate the plurality of second sub- regions with third information associated with third media presented via the third media station in response to receiving the third user input identifying the third media station.  
However, in the same filed of the invention, GoogleRadioAutomation teaches  10at least one instruction to display a second display region including a second Station Selector object and a plurality of second sub-regions within the second display region (figs. 3C-3D, page 4); 
at least one instruction to receive, via the second Station Selector object, third user input identifying a third media station (figs. 3C-3D, page 4); and 
15wherein the at least one instruction to generate the GUI further includes: at least one instruction to automatically populate the plurality of second sub- regions with third information associated with third media presented via the third media station in response to receiving the third user input identifying the third media station (figs. 3C-3D, page 4)..  
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the inserting of the speaker notes for the objects of the slide presentation taught by Koga with the duplicating of the any widgets/areas with functions taught by GoogleRadioAutomation to duplicate the any of widgets/areas including the station with the playlist when the user interface displays the station list with information of the media. The motivation or suggestion would be to provide an option to duplicate widgets that enables the user to view and control multiple media streams from multiple stations.

 	As in Claim 5, Koga-GoogleRadioAutomation teaches all the limitations of Claim 1. Koga-GoogleRadioAutomation further teaches that the first display region is an instance of an On-Air region (GoogleRadioAutomation, figs. 4A-4B, pages 5-6, an on-air button/region); and
 	 the second display region is an instance of a Library region (GoogleRadioAutomation,  figs. 6A-6C,  pages 7-8, a library region).  

 	As in Claim 6, Koga-GoogleRadioAutomation teaches all the limitations of Claim 1. Koga-GoogleRadioAutomation further teaches that 5the first display region is an instance of an On-Air region (GoogleRadioAutomation, figs. 4A-4B, pages 5-6, an on-air button/region); and
the second display region is an instance of a Hotkeys region (figs. 7A-7B, pages  9-10, a hotkeys region).  

As in Claim 7, Koga-GoogleRadioAutomation teaches all the limitations of Claim 1. Koga-GoogleRadioAutomation further teaches that at least one instruction to display at least one user selectable object in a Ribbon 10Navigation region, wherein the at least one user selectable object accepts user input configuring which combination of regions are to be displayed on the GUI (GoogleRadioAutomation, see at least  figs. 2-6).

 	Claims 9 and 16 are substantially similar to Claim 2 and rejected under the same rationale.

	Claims 10 and 17 are substantially similar to Claim 3 and rejected under the same rationale.

	Claims 12 and 19 are substantially similar to Claim 5 and rejected under the same rationale.

	Claims 13 and 20 are substantially similar to Claim 6 and rejected under the same rationale.
 	
 	Claim 14 is substantially similar to Claim 7 and rejected under the same rationale.


6. 	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Koga et al. (US 2005/0166159 A1) in view of “Google Radio Automation Product Tour” (published on October 22, 2008, hereinafter GoogleRadioAutomation) and further in view of “Shoutcast Setup” (published in 2007, hereinafter Shoutcast). 
 	As in Claim 4, Koga-GoogleRadioAutomation teaches all the limitations of Claim 1. Koga-GoogleRadioAutomation further teaches that the first display region is an instance of an On-Air region (GoogleRadioAutomation, figs. 4A-4B, pages 5-6, an on-air button/region).
 	Koga-GoogleRadioAutomation does not teach that the second display region is an instance of a Logs region.  
 	However, in the same filed of the invention, Shoutcast teaches that the second display region is an instance of a Logs region (page 4, an Eventlog window displays time, category, type, and message that are associated with a shoutcast server). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention was made to combine the inserting of the speaker notes for the objects of the slide presentation taught by Koga with the designating of the time intervals for the frames of the presentation taught by GoogleRadioAutomation with the displaying of the Eventlog window taught by Shoutcast to provide the user with the time that allows the user to view the event log when the user inserts the speaker notes for the objects of the slide presentation. The motivation or suggestion would have been to provide an Eventlog window that can display time for user’s convenience.

 	Claims 11 and 18 are substantially similar to Claim 4 and rejected under the same rationale.


Response to Arguments
7.	Applicant's arguments with respect to the claims 1-20 have been fully considered, but are deemed unpersuasive.
 	Regarding to claim 1, Applicant appears to argue that Koga fails to teach “at least one instruction to automatically populate the plurality of first sub- regions with first information associated with first media presented via the first media station in response to receiving the first user input identifying the first media station” as recited in claim 1. The Examiner respectively disagrees. See at least figs. 10-11, pars. 158-160, with the selection of the station, information associated with a media presented on the selected station can be presented in a display screen. Applicant states that a first display region that displays both a Station Selector object AND a plurality of first sub-regions within the first display region. The first sub-regions are automatically populated with information associated with media items presented on the selected media stations. However, Koga displays the station selector (e.g., station list) and a plurality of regions, and information associated with the media that are presented within the same display area.
 	Regarding claims 4, 11 and 18, Applicant next argues that Shoutcast fails to teach “the second display region is an instance of a Logs region.” The Examiner respectively disagrees. On page 4, Shoutcast  teaches an Eventlog window  that displays time, category, type, and message that are associated with a shoutcast server. Applicant argues that the logs region do not refer to server event logs- they refer to broadcast logs. However, the claim does not require any specific logs region. Thus, the combination of Koga,  GoogleRadioAutomation, and Shoutcast still teach  the logs region as recited in the claims.


Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8752.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
 Primary Examiner, Art Unit 2144